UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE GUZMAN,

                             Plaintiff,
                                                                  1:19-cv-07163-MKV
                      -against-
                                                                         ORDER
 WILLIAM BARR,
                                                                     USDC SDNY
                             Defendants.                             DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
MARY KAY VYSKOCIL, United States District Judge:                     DATE FILED: 3/16/2020

         In response to the spread of COVID-19 (coronavirus), the President of the United States has

declared a national emergency, the Governor of New York has banned large gatherings, and the

Centers for Disease Control and Prevention and other public health authorities have advised taking

precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-19

Pandemic [M10-468, 20MISC00155]. Accordingly:

         IT IS HEREBY ORDERED that the Initial Pretrial Conference previously scheduled for

March 17, 2020 is adjourned sine die.

         IT IS FURTHER ORDERED that Defendant may file a motion to dismiss the complaint,

pursuant to his Pre-Motion Letter [ECF #8], on or before March 31, 2020. Plaintiff’s response to

the motion will be due April 30, 2020. Any reply is due fourteen days after Plaintiff’s response is

filed.

         The Clerk is directed to mail a copy of this Order to the Plaintiff. The Defendant is also

directed to inform the Plaintiff and his immigration attorney, Mr. Salis, of the contents of this Order

by phone

SO ORDERED.
                                                      _________________________________
Date: March 16, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
